Case 5:20-cv-00038-EKD Document 43 Filed 03/08/21 Page 1 of 13 Pageid#: 383




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

 INTERNATIONAL CHEMICAL                       )
 WORKERS COUNCIL OF THE                       )
 UNITED FOOD AND COMMERCIAL                   )
 WORKERS, LOCAL 94-C,                         )
                                              )         Civil Action No. 5:20-cv-38
         Plaintiff,                           )
                                              )         By: Elizabeth K. Dillon
 v.                                           )             United States District Judge
                                              )
 MERCK SHARP & DOHME CORP.,                   )
                                              )
           Defendant.


                                 MEMORANDUM OPINION

       This dispute arises under Section 301(a) of the Labor Management Relations Act

(“LMRA”), 29 U.S.C. § 185(a). (Compl. 1, Dkt. No. 1.) Plaintiff International Chemical

Workers Council of the United Food and Commercial Workers, Local 94-C, seeks to enforce an

arbitration award against defendant Merck Sharp & Dohme Corporation. At issue is whether

certain overtime compensation is included in the arbitration award. Pending before the court is

Merck’s motion to dismiss. (Mot. to Dismiss, Dkt. No. 26.) For the reasons stated below, the

court will deny the motion to dismiss.

                                         I. BACKGROUND

A. Factual Background

       Plaintiff International Chemical Workers Council of the United Food and Commercial

Workers, Local 94-C (“Union”) is a labor union that represents production, service, and

maintenance workers employed by defendant Merck Sharp & Dohme Corporation (“Merck”), a

pharmaceutical company. (Compl. 2, Dkt. No. 1.) Between March 3, 2014 and April 30, 2018,



                                                  1
Case 5:20-cv-00038-EKD Document 43 Filed 03/08/21 Page 2 of 13 Pageid#: 384




Merck and the Union were parties to a collective bargaining agreement (the “Agreement”). (Id.

at 3.) The Agreement provided a process for determining which employees should be promoted,

as well as a process for resolving grievances. (Id.)

       On July 18, 2016, Merck posted notice of an opening for a maintenance mechanic

position in the Primaxin Department. (Id.) James Knight, who was working as a facilities

operator in the Utilities Department, bid for the position. (Id.) On September 14, 2016, Merck

awarded the position to another employee. (Id.) Knight filed a grievance claiming that the

failure to award him the position violated the Agreement. (Id.)

       Pursuant to the grievance procedure, the Union submitted the dispute to binding

arbitration. (Id.) On January 11, 2019, an arbitration hearing was held before Arbitrator Jared

Kasher in which both parties had the opportunity to present evidence. (Id. at 4.) At the

beginning of the arbitration proceeding, the Union requested that Knight “be given back pay for

the differential with consideration to overtime.” (Dkt. 1-2 at 17.) The Union asked Arbitrator

Kasher to “keep the issue of damages open and [] hold jurisdiction [] to see if the company and

the union can come to some agreement on what [] damages would be,” if he ruled in favor of the

Union. (Dkt. 1-2 at 17.) During the remainder of the arbitration proceeding, neither the Union

nor Merck mentioned the composition of damages.

       On June 28, 2019, the arbitrator issued an award granting the maintenance mechanic

position to Knight and providing that Knight be made whole. (Compl. 3) The award stated:

       In accordance with the above findings the grievance is sustained and the Grievant
       shall be awarded the position as of September 14, 2016, or the date upon which
       the successful applicants began work as Maintenance Mechanics in the Primaxin
       Department. The Grievant shall be made whole as of that date. (Dkt. No. 1-3 at
       18.)

The arbitrator did not retain jurisdiction after resolution of the dispute. (Compl. 5.)



                                                  2
Case 5:20-cv-00038-EKD Document 43 Filed 03/08/21 Page 3 of 13 Pageid#: 385




        After the arbitrator issued the award, Merck placed Knight in the maintenance mechanic

role and paid him the difference between his wage rate as a facilities operator and the wage rate

he would have received as a maintenance mechanic for all the hours he worked or received

compensation between September 14, 2016, and his first day as a maintenance mechanic. (Id. at

4.) However, Merck did not pay Knight for the loss of additional overtime hours he would have

worked had he been working in the maintenance mechanic position since September 14, 2016.

(Id.)

        The Union sought to “obtain a determination from the Arbitrator as to whether the act of

making whole the Grievant should include a measure of additional overtime hours he would have

worked had he been working in the position of Maintenance Mechanic in the Primaxin

Department since September 14, 2016, but the Company has declined to seek such a

determination.” (Id. at 5.)

B. Procedural Background

        On July 25, 2020, the Union filed a complaint against Merck alleging breach of contract.

(Id. at 5.) The Union claims that Merck’s failure to pay Knight for the overtime he would have

earned had he initially been hired to the maintenance mechanic position is a failure to comply

with the arbitration award and, thus, a breach of the Agreement. (Id.) The Union seeks an order

directing Merck to comply with the arbitration award, or, in the alternative, remand of the

dispute to the arbitrator to resolve the overtime issue. (Id. at 5–6.)

        Merck filed a motion to dismiss for failure to state a claim upon which relief may be

granted. (Mot. to Dismiss, Dkt. No. 26.) Merck argues that: (1) the Union failed to present or

preserve the issue of overtime pay during the arbitration, thereby waiving the argument that the

arbitration award included lost overtime pay; (2) Merck has already complied with the arbitration



                                                  3
Case 5:20-cv-00038-EKD Document 43 Filed 03/08/21 Page 4 of 13 Pageid#: 386




award; (3) the court is precluded from remanding the case to the arbitrator; (4) the lost overtime

award would be punitive, which is not permitted under the bargaining Agreement; and (5) the

Union is not entitled to attorney’s fees or costs. (Def.’s Brief, Dkt. No. 27.)

       In response, the Union argues that it did not waive the issue of lost overtime, that Merck

has not complied with the arbitration award, and that the case may be remanded to the arbitrator.

(Plf.’s Brief at 3–10, Dkt. No. 31.) In addition, the Union argues that an award of lost overtime

would not be punitive, and an award of attorney’s fees is appropriate where a party unjustifiably

refuses to comply with an arbitration award. (Id. at 10–13.)

       The parties argued the motion on March 5, 2021.

                                         II. DISCUSSION

A. Jurisdiction

       The court has jurisdiction over this action pursuant to Section 301(a) of the LMRA.

“Suits for violation of contracts between an employer and a labor organization representing

employees in an industry affecting commerce . . . , may be brought in any district court of the

United States having jurisdiction of the parties, without respect to the amount in controversy or

without regard to the citizenship of the parties.” 29 U.S.C. § 185(a). “For the purposes of

actions and proceedings by or against labor organizations in the district courts of the United

States, district courts shall be deemed to have jurisdiction of a labor organization (1) in the

district in which such organization maintains its principal office, or (2) in any district in which its

duly authorized officers or agents are engaged in representing or acting for employee members.”

29 U.S.C. § 185(c).

       Here, the Union’s offices are in Elkton, Virginia, and the Union is engaged in

representing employee members who work at Merck’s plant in Elkton, Virginia. (Compl. 2.)



                                                  4
Case 5:20-cv-00038-EKD Document 43 Filed 03/08/21 Page 5 of 13 Pageid#: 387




Moreover, this suit deals with an alleged violation of the Agreement between employer Merck

and the Union. As such, the court has jurisdiction over this matter.

B. Standard of Review

          Federal Rule of Civil Procedure 12(b)(6) permits a dismissal when a plaintiff fails “to

state a claim upon which relief can be granted.” To survive a Rule 12(b)(6) motion, a complaint

must contain sufficient “facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Factual allegations must be enough to raise a

right to relief above the speculative level.” Id. at 550. A court will accept all factual allegations

in the complaint as true and draw all reasonable inferences in favor of the plaintiff. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). A court need not accept “legal conclusions drawn from the

facts,” nor “unwarranted inferences, unreasonable conclusions, or arguments.” E. Shore Mkts.,

Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000). Moreover, “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, [will] not

suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “In adjudicating a motion to dismiss, ‘a

court evaluates the complaint in its entirety, as well as documents attached or incorporated into

the complaint.’” Rothy’s, Inc. v. JKM Techs., LLC, 360 F. Supp. 3d 373, 378 (W.D. Va. 2018)

(quoting E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 448 (4th Cir.

2011)).

C. Waiver of the Overtime Argument

          Merck argues that the Union waived its claim that the arbitration award includes certain

overtime by failing to present evidence on this issue at the hearing, failing to raise the issue in its

post-hearing brief, and failing to request that the arbitrator retain jurisdiction over the case.




                                                   5
Case 5:20-cv-00038-EKD Document 43 Filed 03/08/21 Page 6 of 13 Pageid#: 388




(Def.’s Br. 7.) The Union, on the other hand, claims that it did not waive the overtime argument

because it raised the issue at the beginning of the arbitration hearing. (Pl.’s Br. 3-5.)

       Merck cites multiple cases for the principle that a party’s failure to raise an issue during

arbitration operates as a waiver of that issue. (Def.’s Br. 9 (citing Mine Workers Local 7555 v.

Island Creek Coal Co., 179 F.3d 133, 140 (4th Cir. 1999) (union waived argument that

termination of protesting employees violated the protesters’ First Amendment rights where union

failed to raise the argument before the arbitrator); Elwell v. United States Postal Serv., 2007 BL

239191, at *2 (D.S.C. Apr. 6, 2007) (where the employer failed to raise the issue of mitigation of

damages in either of two arbitrations, it waived any right it had to pursue this mitigation defense

on a motion to vacate); Chemical Workers Local 683C v. Columbian Chems. Co., 331 F.3d 491,

498 (5th Cir. 2003) (finding that the employer’s failure to raise the issue of offsets to back pay

waived the issue on federal court review); Auto. Mechs. Local 701 v. Joe Mitchell Buick,

Inc., 930 F.2d 576, 578 (7th Cir. 1991) (where employer did not raise the issue of interim

earnings to the arbitrator, it “may not now contend that interim earnings should have

been deducted from the award”)).

       Moreover, “remand [to an arbitrator] is not appropriate . . . where it would force a

decision on an issue not previously submitted to the arbitrator.” Oil, Chemical & Atomic

Workers Int'l Union, Local 4–367 v. Rohm & Haas, Texas Inc., 677 F.2d 492, 495 (5th Cir.

1982). The reasoning is that “a party to arbitration cannot voluntarily engage in the arbitration of

the issues submitted to the arbitrator and then attack the award on grounds not raised before the

arbitrator.” Rock-Tenn Co. v. Paperworkers, 184 F.3d 330, 334 (4th Cir. 1999) (citing United

Food & Comm. Workers v. Marval Poultry Co., Inc., 876 F.2d 346, 352 (4th Cir. 1989)).




                                                  6
Case 5:20-cv-00038-EKD Document 43 Filed 03/08/21 Page 7 of 13 Pageid#: 389




       Here, the Union raised the overtime issue during the arbitration. The Union attorney

explicitly asked, at the beginning of the arbitration hearing, that Mr. Knight “be given back pay

for the differential with consideration to overtime.” (Pl.’s Br. 3; Dkt. 1-2 at 17.) Moreover, the

Union attorney requested that the arbitrator “keep the issue of damages open and [] hold

jurisdiction [] to see if the company and the union can come to some agreement on what those

damages would be if [the arbitrator’s] award would be that [Knight] get the position with back

pay.” (Dkt. 1-2 at 17.) Merck does not cite any case law that suggests a party must raise an

issue during the evidentiary phase of a proceeding or at the end of an arbitration proceeding in

order to avoid waiver. Rather, Merck cites cases in which parties waived an issue by failing to

raise the issue at any time during the arbitration. That is not the situation we have here. Instead,

the arbitration transcript shows that the Union raised the overtime issue during the initial phase

of the arbitration proceeding; and therefore, the Union has not waived the issue.

D. Doctrine of Functus Officio

       The Union requests that the court either order Merck to pay Knight for overtime he

would have earned in the maintenance mechanic role or remand the case to the arbitrator for

clarification on the overtime issue. (Compl. 5–6.) Merck argues that the court is barred from

remanding the case to the arbitrator by the doctrine of functus officio.

       Under the doctrine of functus officio, an arbitrator loses the authority to act after making a

final determination on a matter. AO Techsnabexport v. Globe Nuclear Servs. & Supply GNSS,

Ltd., 404 F. App’x 793, 799 (4th Cir. 2010) (citing Trade & Transport, Inc. v. Natural Petroleum

Charterers, Inc., 931 F.2d 191, 195 (2d Cir. 1991); Colonial Penn Ins. Co. v. Omaha Indemnity

Co., 943 F.2d 327, 331 (3d Cir. 1991)). This principle prevents an arbitrator from reexamining




                                                 7
Case 5:20-cv-00038-EKD Document 43 Filed 03/08/21 Page 8 of 13 Pageid#: 390




the merits of a final award. Id. (citing Trade & Transport, Inc., 931 F.2d at 195; Colonial Penn

Ins. Co., 943 F.2d at 331–32).

       “Although the doctrine of functus officio was strictly enforced at common law (often to

thwart the effectiveness of arbitration), in the wake of the Supreme Court’s pro-arbitration

decision in Textile Workers Union v. Lincoln Mills, 353 U.S. 448 (1957), the doctrine has not

been as strictly enforced in labor dispute cases arising under Section 301 of the LMRA. Brown

v. Witco Corp., 340 F.3d 209, 218–19 (5th Cir. 2003) (citing Glass, Molders, Pottery, Plastics &

Allied Workers International Union v. Excelsior Foundry, 56 F.3d 844, 847–48 (7th Cir. 1995);

Colonial Penn Insurance Co. v. Omaha Indemnity Co., 943 F.2d 327 (3d Cir. 1991)).

“Furthermore, there are a number of well-recognized exceptions to the functus officio rule.” Id.

at 219. “An arbitrator can (1) correct a mistake which is apparent on the face of his award; (2)

decide an issue which has been submitted but which has not been completely adjudicated by the

original award; or (3) clarify or construe an arbitration award that seems complete but proves to

be ambiguous in its scope and implementation.” Id. (citing Excelsior Foundry, 56 F.3d at 848;

Colonial Penn Insurance Co., 943 F.2d at 332); see Sterling China Co. v. Glass, Molders,

Pottery, Plastics & Allied Workers Local No. 24, 357 F.3d 546, 553 (6th Cir. 2004) (“if an

arbitration award is ambiguous and in need of clarification, courts are made to remand back to

the arbitrator to clarify its meaning and intent”); see also Burlington Ins. Co. v. Trygg-Hansa Ins.

Co. AB, 261 F. App’x 631, 633 (4th Cir. 2008) (stating that the court may remand an arbitration

award if it is ambiguous).

       “A remand for clarification is proper only when the award itself can be interpreted in a

variety of ways.” Brown v. Rauscher Pierce Refsnes, Inc., 994 F.2d 775, 780 n.4 (11th Cir.

1993). Courts have found “make whole” arbitration awards ambiguous when they can be



                                                 8
Case 5:20-cv-00038-EKD Document 43 Filed 03/08/21 Page 9 of 13 Pageid#: 391




interpreted in multiple ways. For example, in Coca-Cola Bottling Co., Consol. v. Int’l Bhd. of

Teamsters, Chauffeurs, Warehousemen, & Helpers, Local Union No. 991, 506 F. Supp. 2d 1052,

1057 (S.D. Ala. 2007), “an arbitrator entered an award with a make-whole remedial component,

and the parties [were] unable to agree on the computation of that make-whole remedy.” The

Coca-Cola Bottling Co. court remanded the award to the arbitrator for clarification, citing “a

sizeable body of case law in which courts have seen fit to remand actions to the original

arbitrator for clarification, amplification or interpretation of the existing award.” Id. (collecting

cases). Similarly, in United Food & Commercial Workers Local 100A, AFL-CIO & CLC v. John

Hofmeister & Son, Inc., 950 F.2d 1340, 1345 (7th Cir. 1991), the court remanded an arbitrator’s

make whole award because, “the award [wa]s ambiguous and the record fail[ed] to resolve the

ambiguity.”

       Like the instant case, United Steelworkers of Am., Local 4839 v. New Idea Farm Equip.

Corp., 917 F.2d 964, 968–69 (6th Cir. 1990), dealt with confusion over whether a make whole

arbitration award included unearned overtime. In United Steelworkers of Am., Local 4839, an

arbitrator issued an award that directed an employee to “be made whole for straight time

earnings and benefits that would have been payable thereafter.” 917 F.2d at 968–69. The court

found “uncertainty and ambiguity” in this award because it was unclear whether the “make

whole” award included overtime. Id. The court reasoned that even if “straight time” referred to

an ordinary work week, it was not clear whether the employee would have ordinarily worked

overtime. Id. The court concluded that “the arbitrator c[ould] easily clarify this issue, and then

the court w[ould] know precisely what [it is] being asked to confirm and enforce.” Id.

Therefore, the appellate court directed the district court to “remand the case to the arbitrator who

made the original award for the limited purpose of providing clarification. Id. at 970.



                                                  9
Case 5:20-cv-00038-EKD Document 43 Filed 03/08/21 Page 10 of 13 Pageid#: 392




        Here, the Union has pled facts sufficient to find that the arbitration award is ambiguous;

and therefore, remand is not barred by the doctrine of functus officio. Neither the arbitration

award nor the hearing record clarifies whether the award includes the disputed overtime. Merck

and the Union interpret the “make whole” award differently, further supporting the Union’s

position that the award is ambiguous. Moreover, the arbitrator could easily clarify any ambiguity

by explaining whether he intended for overtime to be included in the award. Therefore,

dismissal is not appropriate based on the doctrine of functus officio. 1

E. Punitive or Compensatory Damages

        Merck argues that if the arbitration award includes additional overtime hours Knight

would have earned in the maintenance mechanic position, such an award would be

impermissibly punitive. (Def.’s Br. 12-13.) The Union, on the other hand, argues that such an

award would be compensatory. (Pl.’s Br. 10.)

        Generally, “[i]f [] monetary damages are based upon ‘cognizable loss causally traceable

to [a] breach [of contract],’ then such damages are compensatory.” McElroy Coal Co. v. United

Mine Workers of Am., No. CIV.A. 5:07CV41, 2009 WL 367699, at *3 (N.D.W. Va. Feb. 10,

2009) (quoting Norfolk & W. Ry. Co. v. Bhd. of Airline & S.S. Clerks, 657 F.2d 596, 602 (4th

Cir. 1981)). “Absent a loss caused by [a] breach [of contract], however, monetary damages are

punitive.” Id. (citing Dist. 17, Dist. 29, Local Union 7113, and Local Union 6023, UMWA v.

Allied Corp., 735 F.2d 121, 127 (4th Cir. 1984) (“an arbitrator’s award is not sustainable where




        1
           Merck argues that it has already complied with the arbitration award by compensating Knight “for the
wage difference for all hours that he actually worked, adjusting his pensionable earnings, and making 401k
contributions from and matching contributions on the backpay amount.” (Def.’s Br. 11.) The Union argues that
Merck has not complied with the award because it has not compensated Knight for lost overtime earnings. (Pl.’s Br.
6.) Whether Merck has complied with the award is tied-up in the question of whether the award is ambiguous.
Because the Union has pled facts sufficient to find the arbitration award ambiguous, the court need not assess
whether Merck has complied with the award at this stage of the litigation.

                                                       10
Case 5:20-cv-00038-EKD Document 43 Filed 03/08/21 Page 11 of 13 Pageid#: 393




the damages awarded exceeded any monetary loss caused by breach of the collective bargaining

agreement”)).

       Whether an award is compensatory or punitive, like other ambiguities, is a question that

may be remanded to an arbitrator for clarification. In McElroy Coal Co., the court reviewed an

arbitration award to determine whether the award was punitive or compensatory in nature. 2009

WL 367699, at *5. The court concluded that “some aspects of the award suggest a punitive

purpose, whereas others indicate a compensatory purpose.” Id. “Because of these conflicting

signals, th[e] Court f[ound] that the basis upon which the arbitrator made the award [wa]s

ambiguous.” Id. “Mindful of the extraordinary deference courts are to accord arbitration

awards, th[e] Court conclude[d] that the proper remedy [wa]s to remand this action to the

arbitrator for clarification of the basis of the award.” Id.

       Here, the Union has pled facts sufficient to determine that, if Knight is awarded the

contested overtime, such an award may be compensatory. The nature of the arbitration award is

a “make whole” award; one designed to compensate Knight for back pay and possibly overtime

he would have earned had Merck initially hired him to the maintenance mechanic role. This type

of damages award, stemming from the monetary loss Knight experienced in not being hired to

the maintenance mechanic position, is typically compensatory. However, whether the disputed

overtime is part of the arbitration award remains at issue in this case. Should this court, or the

arbitrator on remand, determine that the disputed overtime is part of the arbitration award and it

is ambiguous as to whether the award is compensatory or punitive, this court may remand the

case to the arbitrator to clarify whether the award is compensatory.




                                                  11
Case 5:20-cv-00038-EKD Document 43 Filed 03/08/21 Page 12 of 13 Pageid#: 394




F. Attorney’s Fees

        “A number of courts have recognized that Fed. R. Civ. P. 12(b)(6) does not provide a

vehicle to dismiss a portion of relief sought or a specific remedy, but only to dismiss a claim in

its entirety.” Bocock v. Specialized Youth Servs. of Virginia, Inc., No. 5:14CV00050, 2015 WL

1611387, at *2 (W.D. Va. Apr. 10, 2015). “[A]t least two other judges of this court have so

held.” Id. (citing Charles v. Front Royal Volunteer Fire & Rescue Dep’t, Inc., 21 F.Supp.3d

620, 629, 631–32 (W.D. Va. 2014) (Urbanski, J.); Debord v. Grasham, 2014 WL 3734320, at *1

(W.D. Va. July 28, 2014) (Jones, J.) (agreeing with Charles court “that a Rule 12(b)(6) motion is

a premature means to attack a request for punitive damages, at least where such damages are

theoretically recoverable under the applicable law”)).

        “As explained in Charles, Rule 12(b)(6) is a vehicle to dismiss a ‘claim’ in its entirety.”

Id. (citing 21 F. Supp. 3d at 629). “Thus, a court should not dismiss a complaint so long as it sets

out facts sufficient to support a reasonable inference that the plaintiff is entitled to any relief the

court can grant, even if that relief is not specifically requested.” Id. “This principle is reinforced

‘by Rule 54(c), which provides that a prevailing party may obtain any relief to which he’s

entitled even if he has not demanded such relief in his pleadings.’” Id. (quoting Charles, 21

F.Supp.3d at 629 (quoting Bontkowski v. Smith, 305 F.3d 757, 762 (7th Cir. 2002))).

        Here, Merck uses this 12(b)(6) motion to argue that the Union’s claim for attorney’s fees

must be dismissed due to the general rule that a prevailing party may not recover attorney’s fees

in the absence of a statute or enforceable contract providing for a fee. (Def.’s Br. 13-14.)

However, since the court is not dismissing this claim in its entirety, the 12(b)(6) motion is not the

appropriate vehicle to the claim for attorney’s fees alone. Therefore, the court will deny Merck’s

motion to dismiss as to the Union’s request for attorney’s fees.



                                                   12
Case 5:20-cv-00038-EKD Document 43 Filed 03/08/21 Page 13 of 13 Pageid#: 395




                                      III. CONCLUSION

      For the above-stated reasons, the court will enter an order denying the defendant’s motion

to dismiss (Dkt. No. 26).

      Entered: March 8, 2021.




                                            /s/ Elizabeth K. Dillon
                                            Elizabeth K. Dillon
                                            United States District Judge




                                              13
